AllianzGI Global Equity & Convertible Income Fund Annual Shareholder August 31, 2013 Meeting Results The Fund held its annual meeting of shareholders on December 19, 2012. Shareholders voted as indicated below: AffirmativeWithheld Authority Re-election of Deborah A. DeCotis – Class II to serve until the Annual6,088,004182,612 Meeting for the 2015-2016 fiscal year Re-election of John C. Maney† - Class II to serve until the Annual6,118,245152,371 Meeting for the 2015-2016 fiscal year The other members of the Board of Trustees at the time of the meeting, namely Messrs. Bradford K. Gallagher, James A. Jacobson, Hans W. Kertess, William B. Ogden, IV and Alan Rappaport, continue to serve as Trustees of the Fund. †Interested Trustee
